Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 1 of 45




                    EXHIBIT 1
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 2 of 45




              THE ADMINISTRATION OF
               VOTER REGISTRATION IN
                   PENNSYLVANIA


   2017 REPORT TO THE GENERAL ASSEMBLY
        PENNSYLVANIA DEPARTMENT OF STATE

                            JUNE 2018



                              Tom Wolf
                              Governor

                          Robert Torres
               Acting Secretary of the Commonwealth
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 3 of 45
         Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 4 of 45



Table of Contents
   Voter Registration Statistics ................................................................................................................... 1
      Total Voter Registration by Party ....................................................................................................... 1
      Total Voter Registration by Party, Five‐Year Trend ............................................................................ 1
   Areas of Growth and Decline ................................................................................................................. 2
      Top 5 Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2016 3
      Top 5 Counties with Highest Overall Registration Growth and Highest Overall Decline Since 2013 3
   List Maintenance Activities .................................................................................................................... 4
          2017 List Maintenance Summary ................................................................................................... 5
          2017 Responses to 184,205 Five‐Year Notices Sent by Counties................................................... 5
          2017 Responses to 480,987 PennDOT Change of Address Applications ....................................... 6
          Voter Registration Cancellations .................................................................................................... 6
              Active and Inactive Voter Registration Cancellations by Code and Year ................................... 7
              Active Voter Registration Cancellations by Code and Year ........................................................ 8
              Inactive Voter Registration Cancellations by Code and Year ..................................................... 9
   National Voter Registration Act (NVRA) ................................................................................................. 9
      Total Agency Registrations ................................................................................................................. 9
          Total Agency Registration from 2013 and 2017 ........................................................................... 11
      Pennsylvania Department of Transportation ................................................................................... 12
          Application Process to Register to Vote at a PennDOT Center .................................................... 12
   Online Voter Registration ..................................................................................................................... 13
          Online Voter Registration versus Web API and Paper Registration (1.1.2017 – 12.31.2017)...... 13
        Demographics of Online Voter Registration versus Web API and Paper Registration (1.1.2017 –
    12.31.2017) ......................................................................................................................................... 14
   Voter Hall of Fame ................................................................................................................................ 14
   Statewide Uniform Registry of Electors (SURE).................................................................................... 15
      SURE Applications............................................................................................................................. 15
          SURE Voter Registration (SURE VR) .............................................................................................. 15
          SURE Portals ................................................................................................................................. 15
              Public Portal.............................................................................................................................. 15
              County Portal ............................................................................................................................ 15
              Agency Portal............................................................................................................................ 15
              Kiosk ......................................................................................................................................... 15
              Web Application Programming Interface (Web API) ............................................................... 15
   Annual Report Data Appendices .......................................................................................................... 17
        Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 5 of 45
         The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




In 2017 the Department of State (Department) worked closely with the public, each of the 67 county
voter registration offices, Commonwealth agencies designated with voter registration responsibilities,
and voter registration advocacy groups. This report represents a summary of statistics and initiatives
that support voter registration administration in Pennsylvania. The most significant initiative during
2017 was the expansion of the web-based service for third party registration organizations to
Commonwealth agencies who may now submit voter registrations via the online voter registration
system.

All 2017 data referenced in this report is available in its entirety within the “Annual Report Data” section
starting on page 17 of this report. Data from previous years can be found in the respective annual
reports, which are available online at www.dos.pa.gov.

Voter Registration Statistics
Through the Statewide Uniform Registry of Electors (SURE) system, the Department maintains a
complete list of all registered voters in the Commonwealth. As of December 2017, there were 8,435,015
registered voters. This was a decrease of 211,223 (-2.44%) since December 2016, and an increase of
217,810 (2.65%) since December 2013.


Total Voter Registration by Party
 Affiliation                2017 Registrants              Change Since 2013           % Change Since 2013
 Democratic                 4,030,797                     -61,910                     -1.51%
 Republican                 3,222,286                     +189,905                    +6.26%
 Other/No Affiliation       1,181,932                     +89,815                     +8.22%
 Total Registration         8,435,015                     +217,810                    +2.65%




                                                         1
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 6 of 45
       The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Total Voter Registration by Party, Five-Year Trend




                  8,000,000



                  6,000,000



                  4,000,000



                  2,000,000



                         -
                                   2013            2014             2015            2016                2017
         Other/No Affiliation   1,091,825        1,111,272       1,125,214        1,193,210       1,181,932
         Republicans            3,032,368        2,998,317       2,996,117        3,280,202       3,222,286
         Democrats              4,092,812        4,044,978       3,976,973        4,172,826       4,030,797




                                                       2
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 7 of 45
       The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Areas of Growth and Decline

Top 5 Counties with Highest Overall Registration Growth and Highest Overall Decline Since
2016




      4.00%
              2.12%
      2.00%            1.53%    1.16%    1.16%    1.15%

      0.00%

     -2.00%
                                                           -2.07%
     -4.00%

     -6.00%
                                                                    -6.57%
     -8.00%

    -10.00%
                                                                             -9.60%
    -12.00%
                                                                                      -12.26% -12.48% -12.56%
    -14.00%




                                                       3
        Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 8 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Top 5 Counties with Highest Overall Registration Growth and Highest Overall Decline Since
2013




      15.00%   12.67%
                        11.30%   10.54%
                                          9.32%    9.30%
      10.00%

       5.00%
                                                            1.14%
       0.00%

      -5.00%

     -10.00%
                                                                     -8.85%   -8.86%   -9.46%
                                                                                                -10.34%
     -15.00%

     -20.00%                                                                                              -18.64%

     -25.00%




List Maintenance Activities
In 2017, counties performed regular list maintenance activities within the SURE system, which include
the removal of deceased voters and voters who have confirmed that they moved outside of the county
in which they were registered. Counties send five-year notices to registrants who have not voted in at
least two federal general elections and address verification notices to voters identified by the United
States Postal Service as having submitted a change of address to the Postal Service. During 2017,
counties sent 184,205 five-year notices and 132,764 address verification notices.

Also, as part of the list maintenance process, county elections officials mail notices to voters who may
have moved using information by the United State Postal Service (USPS) through its National Change of
Address (NCOA) program. The notices provide an opportunity for the voter to confirm their address or
to send an update to county officials. In 2017, 179,624 notices were mailed to voters to confirm or
update their address.

Additionally, 480,987 voters who moved were identified by PennDOT when they changed their address
with PennDOT. PennDOT sends these address changes to the Department which forwards them to the
counties to update their records. As a result of these combined list maintenance activities 667,352 voter
registrations were marked “inactive” and 479,245 were cancelled in 2017. A voter is only cancelled after
receiving a notice requesting the voter to confirm his or her address, has been placed in inactive status
and the voter does not vote or otherwise contact the county for two federal general elections after
receiving notice.
                                                        4
      Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 9 of 45
       The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



2017 List Maintenance Summary

2017 Responses to 184,205 Five-Year Notices Sent by Counties

                             2017 Five-Year Notice Summary
    16,000

    14,000                             13,453


    12,000

    10,000

     8,000

     6,000

     4,000

     2,000                                                                      1,515               1,193
                    1,120
                                                            600
        -
                   Voted        Responded (No Move) Responded (Moved Re-Registered within       Cancelled Re-
                                                      within County)       County                Registered




                                                       5
        Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 10 of 45
         The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



2017 Responses to 480,987 PennDOT Change of Address Applications

                      2017 PennDOT Change of Address Summary
      400,000
                                       369,727

      350,000


      300,000


      250,000


      200,000


      150,000
                                                                                            111,260
      100,000


       50,000


            -
                                Moved within County                                  Moved Out of County


Voter Registration Cancellations
During 2017, the Department recorded 479,245 voter registration cancellations. When a voter
registration is cancelled, the record is tagged in the SURE system to identify the reason for cancellation.
The SURE system allows counties to track the reason for cancellation based on 14 different
classifications as set forth in the chart below.

A voter is marked as inactive if he or she is sent a mailing by the county asking the voter to confirm his
or her continued residence, and fails to respond. Voters may be sent the mailings based on data the
county receives under the (NCOA) program or when a voter fails to vote for five years. See 25 Pa. C.S. §§
1901(b)(1), 1901(b)(3), 1901(c). All other voters are listed as “active.”

    * Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic “Other Means”
    category.




                                                             6
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 11 of 45
           The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Active and Inactive Voter Registration Cancellations by Code and Year

 Classification                   Voter Status        Description                                      2017 Total
 Voter's Request                  Active              Registration cancelled at the request of         1,859
                                                      the voter
 Voter's Death                    Active              Registration cancelled when the county is        93,649
                                                      notified of a voter’s death via state or local
                                                      officials
 Other Move Confirm               Active              The county has confirmed that the voter          21,947
                                                      has moved from their currently listed
                                                      address
 Voter Removal Program            Active              Cancelled because did not respond to             3,979
                                                      mailing after two federal elections elapsed
 Canvass                          Active              The county visits the address on record to       16
                                                      confirm the voter no longer lives there
 PennDOT Move Confirmed*          Active              PennDOT confirms that the voter has              101,984
                                                      changed their address
 Voter's Request                  Inactive            Registration cancelled at the request of         251
                                                      the voter
 Voter's Death                    Inactive            Registration cancelled when the county is        10,264
                                                      notified of a voter’s death via state or local
                                                      officials
 Other Move Confirmed             Inactive            The county has confirmed that the voter          3,749
                                                      has moved from their currently listed
                                                      address
 Voter Removal Program            Inactive            Cancelled because did not respond to             231,957
                                                      mailing after two federal elections elapsed
 PennDOT Move Confirmed*          Inactive            PennDOT confirms that the voter has              8,018
                                                      changed their address
 Response to Mailing              Inactive            The voter or authorized individual               49
                                                      responds to a correspondence from the
                                                      county confirming that the voter is no
                                                      longer eligible to vote at their currently
                                                      listed address
 Canvass                          Inactive            The county visits the address on record to       12
                                                      confirm the voter no longer lives there
 Five-Year Notice                 Inactive            Cancelled because did not respond to             1,511
                                                      mailing after two federal elections elapsed




                                                           7
        Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 12 of 45
            The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



    Active          Voter        Registration           Cancellations              by     Code          and         Year

  120,000


  100,000


   80,000


   60,000


   40,000


   20,000


        -
                                                                    Active Voter
                                                   Other Move                                         PennDOT Move
               Voter's Request   Voter's Death                       Removal            Canvass
                                                    Confirm                                             Confirmed*
                                                                     Programs
       2013         985             77,299           29,370             4,956              29                 6
       2014         1,020           70,798           63,605             6,032              13             68,770
       2015         1,280           91,951           20,394             5,955              11             86,476
       2016         1,605           76,987           100,936            3,935              20             90,565
       2017         1,859           93,649           21,947             3,979              16             101,984

Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic “Other Means” category.




                                                               8
          Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 13 of 45
             The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Inactive Voter Registration Cancellations by Code and Year


  350,000

  300,000

  250,000

  200,000

  150,000

  100,000

   50,000

         -
                                                                                                            Inactive
                                                       PennDOT
                 Voter's      Voter's    Other Move              Response to                   5 Year        Voter
                                                        Move                      Canvass
                 Request      Death      Confirmed                 Mailing                    Notice**     Removal
                                                      Confirmed*
                                                                                                           Programs
        2013       196           8,807     5,435          8          3,017          28          1,572       296,016
        2014       355        12,533       12,278       8,295        3,554          34          9,534       120,135
        2015       351        13,321       5,705        10,473       3,536           8          2,290       150,281
        2016       374        11,799       23,283       11,253       4,912          45          2,229        76,374
        2017       251        10,264       3,749        8,018          49           12          1,511       231,957

Note: Prior to the 2014 Annual Report, PennDOT application source codes were included in a generic “Other Means” category.




National Voter Registration Act (NVRA)

Total Agency Registrations
The National Voter Registration Act (NVRA) requires that “(1) Each state shall designate agencies for the
registration of voters in election for Federal offices. (2) Each state shall designate as voter registration
agencies – (A) all offices of the state that provide public assistance; and (B) all offices in the State that
provide State-funded programs primarily engaged in providing service to persons with disabilities.” 1
Pennsylvania, through its voter registration law, has incorporated these requirements for all elections. 2


In light of these mandates, the Department continues to work with the covered agencies to ensure that
the requirements of federal and state law are met. Since 2010 the Department has used bar-coded
registration forms that allow the Department to identify the source agency of registrations and more



    1
        See 52 U.S.C. § 20506.
    2
        See 25 Pa.C.S. § 1325.
                                                                 9
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 14 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



accurately track the Department’s efforts, and subsequently ensure that agency efforts comply with the
requirements of the NVRA and the Pennsylvania voter registration law.

In 2017, the most notable achievement was the adoption of Web API voter registration services for
Commonwealth agencies that offer public assistance. On December 2, 2017, the Pennsylvania
Department of Human Services (DHS) became the first Commonwealth agency to publicly deploy an
online voter registration service with the Department. The agency was able to submit more than 628
applications online before the end of the year.




 Code          Agency                                                                      Applications
 Agency A      WIC                 Women, Infant and Children Nutrition Clinics            715
 Agency B      Agencies            Blindness and Visual Services (BVS) district offices;   393
               Serving People      BVS Contractors;
               with Disabilities   Centers for Independent Living;
               and County          State Mental Health Centers;
               MH/ID Offices       State Mental Health Hospitals;
                                   Office of Vocational Rehabilitation district offices;
                                   County Mental Health and Intellectual Disabilities
 Agency C      CAO                 County Assistance Office                                38,288
 Agency D      COOC                Clerk of Orphans’ Courts                                337
 Agency 1      Children and        Children and Youth, Children and Early Learning
               Youth               Organizations                                           51
 Agency 2      AAA                 Area Agencies on Aging                                  274
 Agency 3      Health Care         Health Care not for profit, Health Care-managed
                                   care and other for-profit organizations                 196
 Agency 4      SSHE/Special        Student Disability Services Offices at Universities
               Education           within the State System of Higher Education;
               Programs            Bureau of Special Education                             48
 Agency 5      Para-transit        Para-transit providers                                  144
 Recruitment Centers               Armed Services Recruitment Centers                      6
 Voter Registration Drives         Organizations submitting voter applications other       35,106
                                   than government agencies
 PennDOT COA transfers             Change of address from PennDOT                          713,403




                                                       10
      Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 15 of 45
       The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Total Agency Registration from 2013 and 2017

      70,000


      60,000


      50,000


      40,000


      30,000


      20,000


      10,000


          -
               Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5
        2013    1,007       579       66,482     1,013       102        519        469       341        291
        2017     715        393       38,288      337        51         274        196        48        144




                                                        11
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 16 of 45
         The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Pennsylvania Department of Transportation
Since 1995, the Pennsylvania Department of Transportation (PennDOT) has played an integral role in the
voter registration process. This is also known as the “Motor Voter” registration process. In 2003, the
process became electronic. The Motor Voter process provides Commonwealth citizens with an
opportunity to apply to register to vote while receiving or renewing their driver’s license or photo ID at a
PennDOT center as well as the opportunity to update their registration in-person and online. The voter
registration applications can be grouped into two main groups: 1) Initial applications (otherwise known
as new applications); 2) Change of Address applications (otherwise known as change applications).

Application Process to Register to Vote at a PennDOT Center
           PennDOT customers visit a photo license center with a driver’s license application card
            provided by PennDOT. The application card contains a printed two-dimensional bar code.
            The bar code is scanned and the computer system determines the customer’s age. It then
            determines which customers will be at least 18 years old by the date of the next election
            and asks if the customer wishes to apply to register to vote;
           The program is designed to ask customers if they are currently registered to vote. If not,
            they are provided the opportunity to apply to register;
           Customers must confirm that they are U.S. citizens and qualified to register in the
            Commonwealth;
           Customers who choose to apply to register to vote are asked to confirm their county of
            residence and indicate a party preference. The customer is asked for optional information
            (telephone number and race);
           Customers are advised of the penalty for furnishing false information and are asked to sign a
            declaration that the information they have provided is true and correct to the best of their
            knowledge;
           Customers are provided a receipt indicating pertinent information about their voter
            registration application, including the date on which they applied at the photo license
            center. The receipt instructs customers to contact their county voter registration office if
            they do not receive a voter identification card within two weeks.

The completed applications are transmitted electronically by PennDOT’s contracted vendor to the
Department, which in turn forwards the applications to each county voter registration office via the
SURE system. In 2017, 253,985 initial applications and 713,403 change of address applications were
sent to county election officials.

PennDOT provides address change information to the Department. The Department forwards the
information to the appropriate county voter registration office. In 2017, a total of 967,388 change of
address applications were forwarded from the Department to county election officials.




                                                        12
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 17 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Online Voter Registration
The Pennsylvania Online Voter Registration (OVR) Application was deployed on August 27, 2015. The
OVR application provides residents of Pennsylvania with the opportunity to register to vote or change an
existing voter registration online and electronically submit voter registration data to their county voter
registration office for processing. The Department actively engaged election stakeholders outside of the
Department, such as county election directors, the elections advocacy community, and Pennsylvania
citizens. In an effort to ensure that the final product would be universally useable, DOS engaged the
Center for Civic Design to review the text and the logical flow of information. The Center also field
tested the application in an urban and a rural community. This highly interactive development process
results in a better product overall and one that has been embraced by Pennsylvania voters in
overwhelming numbers.

As of December 31, 2017, approximately 984,597 voter registration applications were submitted
through the OVR application, including 609,984 new applications. During this same period of time, a
total of 509,074 new paper applications were submitted to the county voter registration offices.

Online Voter Registration versus Web API and Paper Registration (1.1.2017 – 12.31.2017)


                Online Voter Registration vs. Web API vs. Paper Applications
     25,000


     20,000


     15,000


     10,000


      5,000


            -
                 JAN    FEB     MAR     APR     MAY      JUN    JUL     AUG     SEP      OCT     NOV      DEC
      OVR       4,082   5,976   4,958   9,179   6,327   3,013   3,339   4,065   5,452   11,705   6,411   4,399
      Web API     -       -       -      3        -       -       -       -     224      212       -      625
      Paper     20,931 15,564 11,864 12,406     4,035   19,163 11,836 11,700 11,106 14,149       5,496   14,768




                                                         13
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 18 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Demographics of Online Voter Registration versus Web API and Paper Registration
(1.1.2017 – 12.31.2017)

      40,000

      35,000

      30,000

      25,000

      20,000

      15,000

      10,000

       5,000

            0
                    17-24            25-34            35-44             45-54            55-64             65+
      OVR          20,479           16,299            10,446            8,102            7,434            6,086
      Web API        395              275              167              112               82                33
      Paper        23,425           28,731            21,790           20,471           21,419            34,973

   Note: Application demographic information may appear to not equal total applications due to the timing of data
   generation for the annual report.




Voter Hall of Fame
The Pennsylvania Voter Hall of Fame program is administered by the Department of State, Division of
Elections and Voter Registration. The program was established to promote awareness and encourage all
Pennsylvanians to exercise their right to vote. The Voter Hall of Fame publicly honors Pennsylvanians
who have voted in at least 50 consecutive November elections. The inductees serve as ambassadors in
their communities – they lead by example, encouraging participation in the electoral process.

In 2017, the Department inducted 122 citizens from 9 counties into the Pennsylvania Voter Hall of Fame.
The 122 new members bring total membership to 22,554, with the membership spanning 67 counties
throughout the Commonwealth. As an ongoing recognition, the Department maintains a display on the
third floor of the North Office Building in Harrisburg.




                                                              14
        Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 19 of 45
         The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



Statewide Uniform Registry of Electors (SURE)

SURE is the centralized voter registration and election management system designed to ensure the
accuracy and integrity of the Commonwealth's voter registration records maintained by the election
authorities in Pennsylvania's 67 counties. The SURE system is a platform that supports the critical
functions of the Commonwealth’s elections — from determining voter eligibility to maintaining precinct
data to producing poll books. A centralized, uniform registry that is accessible to all county offices
greatly enhances the overall accuracy and integrity of the voter registration rolls and the resulting
quality of voter services.

SURE Applications

SURE Voter Registration (SURE VR)
The SURE VR application is a used by counties to process and maintain voter registration records and to
perform a number of election-related tasks, including the management of vote history, absentee ballots,
poll books, election related reports, and voter registration correspondence to voters.

SURE Portals

Public Portal
Voters can access the SURE Public Portal through the Department of State website where the
department offers them the ability to register to vote online, check their voter registration status, locate
their polling place, and retrieve electronic balloting materials for UMOVA qualified voters.

County Portal
The SURE County Portal provides counties with voter search, provisional ballot processing/certification,
and other basic capabilities through a standard web browser rather than the specialized equipment
required to access SURE VR. Counties can use the portal for seasonal and temporary staff who may need
to access basic SURE functionality around an election day or other busy period of time. Additionally,
counties use the portal to upload election results, certify election results, and certify voter registration
statistics.

Agency Portal
The agency portal is used by Department of State personnel to manage elections and campaign finance
data. The Department uses the portal to maintain and retrieve the archive of historic election results by
the precinct and county, manage nomination petitions, and manage campaign finance records.

Kiosk
The kiosk is a public portal which is accessed through terminals located in county election offices and at
the Department of State. These portals allow the public to electronically submit voter registration
applications, submit changes to their current registration, and search public state-wide voter
registration rolls.

Web Application Programming Interface (Web API)
A Web Application Programming Interface (Web API) was developed for individuals and organizations
such as Rock the Vote who wish to develop a website designed to gather voter registration application
                                                        15
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 20 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly



data during voter registration drives. The Web API application contains the information these
organizations need in order to submit voter registration applications in an electronic format versus
submitting paper applications. This tool also interacts with PennDOT to capture signatures for valid
driver’s licenses and sends the Pending Missing Signature correspondence as necessary. A rigorous
certification process managed by the Department of State ensures the individuals or organizations
wishing to use the Web API tool meet DOS identified testing standards prior to their Web API account
being approved.




                                                       16
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 21 of 45
 The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




Annual Report Data Appendices




                                                17
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 22 of 45
The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                Appendix A
   Voter registration figures by county and political party as of December 31, 2017.




                                               18
                       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 23 of 45
                                                    COMMONWEALTH OF PENNSYLVANIA
                                            POLITICAL PARTY REGISTRATION - DECEMBER 31, 2017




County Name   Democratic    Republican        Other         Total   County Name        Democratic     Republican     Other          Total
ADAMS              19,202         35,724        10,477     65,403   LACKAWANNA               86,233         41,626      13,812    141,671
ALLEGHENY         535,850        258,109       128,004    921,963   LANCASTER               102,185        167,608      51,091    320,884
ARMSTRONG          14,746         21,810         4,584     41,140   LAWRENCE                 25,551         22,748       5,940     54,239
BEAVER             55,471         40,113        13,343    108,927   LEBANON                  25,862         46,133      12,097     84,092
BEDFORD             7,777         19,621         2,837     30,235   LEHIGH                  110,114         78,338      38,842    227,294
BERKS             113,473         98,410        37,905    249,788   LUZERNE                 106,384         74,460      24,006    204,850
BLAIR              22,531         43,444         9,249     75,224   LYCOMING                 21,132         37,410       8,899     67,441
BRADFORD            9,746         21,714         4,600     36,060   McKEAN                    6,770         13,650       3,292     23,712
BUCKS             190,566        183,218        72,899    446,683   MERCER                   30,487         30,925       9,154     70,566
BUTLER             39,763         68,277        17,174    125,214   MIFFLIN                   7,491         15,651       2,822     25,964
CAMBRIA            41,966         32,163         8,355     82,484   MONROE                   52,176         36,707      21,775    110,658
CAMERON             1,055           1,520           345     2,920   MONTGOMERY              263,038        206,220      86,255    555,513
CARBON             18,123         18,083         6,391     42,597   MONTOUR                   4,696          6,278       2,115     13,089
CENTRE             44,412         43,319        20,182    107,913   NORTHAMPTON              93,497         71,672      37,635    202,804
CHESTER           133,954        151,267        60,916    346,137   NORTHUMBERLAND           19,304         26,217       6,679     52,200
CLARION             7,451         12,690         2,574     22,715   PERRY                     6,839         17,769       3,508    28,116
CLEARFIELD         17,368         23,827         5,325     46,520   PHILADELPHIA            796,368        116,919     118,270   1,031,557
CLINTON             8,913         10,297         2,941     22,151   PIKE                     14,122         18,212       8,752    41,086
COLUMBIA           14,618         17,723         5,884     38,225   POTTER                    2,632          6,936       1,094    10,662
CRAWFORD           18,606         27,196         6,290     52,092   SCHUYLKILL               31,863         43,113      10,086    85,062
CUMBERLAND         55,741         85,108        26,783    167,632   SNYDER                    5,198         13,417       2,658    21,273
DAUPHIN            81,883         73,744        25,957    181,584   SOMERSET                 15,794         26,176       4,398    46,368
DELAWARE          180,025        162,924        49,825    392,774   SULLIVAN                  1,471          2,380         450     4,301
ELK                 8,766           8,284        2,130     19,180   SUSQUEHANNA               7,547         14,735       3,322    25,604
ERIE               96,698         67,478        25,615    189,791   TIOGA                     6,949         15,992       3,564     26,505
FAYETTE            44,020         26,342         6,900     77,262   UNION                     7,145         12,459       3,963     23,567
FOREST              1,246           1,751           329     3,326   VENANGO                  10,275         17,045       3,888     31,208
FRANKLIN           23,822         53,859        13,147     90,828   WARREN                   10,233         15,151       4,624     30,008
FULTON              2,373           5,713           934     9,020   WASHINGTON               67,346         56,491      16,255    140,092
GREENE             11,627           8,058        1,993     21,678   WAYNE                     9,613         17,826       5,261     32,700
HUNTINGDON          9,074         17,487         3,155     29,716   WESTMORELAND            110,977        104,594      29,108    244,679
INDIANA            19,881         24,070         6,825     50,776   WYOMING                   5,243          9,603       1,943     16,789
JEFFERSON           9,190         17,070         3,402     29,662   YORK                    102,535        149,022      47,691    299,248
JUNIATA             3,790           8,390        1,413     13,593   PENNSYLVANIA          4,030,797      3,222,286   1,181,932   8,435,015



                                                                    19
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 24 of 45
The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                Appendix B
                           Voter registration totals from 2016-2017

                                    Dem: Democratic Party
                                     Rep: Republican Party
                       % Diff: Increase or Decrease in Party registration




                                               20
                Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 25 of 45
                                  COMMONWEALTH OF PENNSYLVANIA
                              COMPARISON OF VOTER REGISTRATION TOTALS
                                    JANUARY 2016 - DECEMBER 2017

                           DEMOCRATIC                                        REPUBLICAN
              DEM             DEM             %                 REP             REP             %
COUNTY NAME   2016            2017           DIFF               2016            2017           DIFF
ADAMS             19,211           19,202    0.00                   35,191           35,724   ‐0.01
ALLEGHENY        539,370          535,850    0.01                  259,438          258,109    0.01
ARMSTRONG         15,053           14,746    0.02                   21,706           21,810    0.00
BEAVER            56,310           55,471    0.02                   39,778           40,113   ‐0.01
BEDFORD            9,412            7,777    0.21                   21,769           19,621    0.11
BERKS            113,875          113,473    0.00                   97,783           98,410   ‐0.01
BLAIR             24,002           22,531    0.07                   44,332           43,444    0.02
BRADFORD           9,862            9,746    0.01                   21,640           21,714    0.00
BUCKS            197,661          190,566    0.04                  188,547          183,218    0.03
BUTLER            42,162           39,763    0.06                   69,648           68,277    0.02
CAMBRIA           45,240           41,966    0.08                   32,883           32,163    0.02
CAMERON            1,206            1,055    0.14                    1,655            1,520    0.09
CARBON            18,266           18,123    0.01                   17,708           18,083   ‐0.02
CENTRE            51,159           44,412    0.15                   47,663           43,319    0.10
CHESTER          136,893          133,954    0.02                  155,439          151,267    0.03
CLARION            8,230            7,451    0.10                   13,105           12,690    0.03
CLEARFIELD        20,579           17,368    0.18                   26,323           23,827    0.10
CLINTON            9,113            8,913    0.02                   10,200           10,297   ‐0.01
COLUMBIA          16,016           14,618    0.10                   18,437           17,723    0.04
CRAWFORD          19,317           18,606    0.04                   27,643           27,196    0.02
CUMBERLAND        55,751           55,741    0.00                   85,591           85,108    0.01
DAUPHIN           82,006           81,883    0.00                   74,332           73,744    0.01
DELAWARE         189,544          180,025    0.05                  171,645          162,924    0.05
ELK                8,956            8,766    0.02                    8,192            8,284   ‐0.01
ERIE              97,574           96,698    0.01                   67,482           67,478    0.00
FAYETTE           44,605           44,020    0.01                   25,766           26,342   ‐0.02
FOREST             1,270            1,246    0.02                    1,757            1,751    0.00
FRANKLIN          23,996           23,822    0.01                   53,514           53,859   ‐0.01
FULTON             2,455            2,373    0.03                    5,639            5,713   ‐0.01
GREENE            12,433           11,627    0.07                    8,141            8,058    0.01
HUNTINGDON         9,193            9,074    0.01                   17,488           17,487    0.00
INDIANA           20,487           19,881    0.03                   24,183           24,070    0.00
JEFFERSON          9,508            9,190    0.03                   16,997           17,070    0.00
JUNIATA            3,963            3,790    0.05                    8,451            8,390    0.01
LACKAWANNA        87,039           86,233    0.01                   40,879           41,626   ‐0.02
LANCASTER        108,058          102,185    0.06                  174,323          167,608    0.04
LAWRENCE          27,382           25,551    0.07                   23,409           22,748    0.03
LEBANON           27,299           25,862    0.06                   47,295           46,133    0.03


                                                21
                    Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 26 of 45
                                       COMMONWEALTH OF PENNSYLVANIA
                                   COMPARISON OF VOTER REGISTRATION TOTALS
                                         JANUARY 2016 - DECEMBER 2017

                                DEMOCRATIC                                         REPUBLICAN
                 DEM               DEM              %                REP              REP              %
COUNTY NAME      2016              2017            DIFF              2016             2017            DIFF
LEHIGH               109,353           110,114    ‐0.01                  78,062            78,338     0.00
LUZERNE              107,591           106,384     0.01                  74,274            74,460     0.00
LYCOMING              21,276            21,132     0.01                  37,295            37,410     0.00
MCKEAN                  7,320             6,770    0.08                  14,208            13,650     0.04
MERCER                30,967            30,487     0.02                  30,783            30,925     0.00
MIFFLIN                 7,580             7,491    0.01                  15,545            15,651    ‐0.01
MONROE                51,918            52,176     0.00                  36,362            36,707    ‐0.01
MONTGOMERY           272,561           263,038     0.04                 216,082           206,220     0.05
MONTOUR                 4,742             4,696    0.01                    6,291             6,278    0.00
NORTHAMPTON           98,929            93,497     0.06                  73,638            71,672     0.03
NORTHUMBERLAND        19,612            19,304     0.02                  26,119            26,217     0.00
PERRY                   7,448             6,839    0.09                  18,553            17,769     0.04
PHILADELPHIA         853,133           796,368     0.07                 125,530           116,919     0.07
PIKE                  13,993            14,122    ‐0.01                  17,877            18,212    ‐0.02
POTTER                  2,706             2,632    0.03                    6,933             6,936    0.00
SCHUYLKILL            32,323            31,863     0.01                  42,951            43,113     0.00
SNYDER                  5,569             5,198    0.07                  13,863            13,417     0.03
SOMERSET              17,569            15,794     0.11                  27,339            26,176     0.04
SULLIVAN                1,514             1,471    0.03                    2,405             2,380    0.01
SUSQUEHANNA             7,714             7,547    0.02                  14,705            14,735     0.00
TIOGA                   7,153             6,949    0.03                  15,958            15,992     0.00
UNION                   7,127             7,145    0.00                  12,544            12,459     0.01
VENANGO               11,074            10,275     0.08                  17,504            17,045     0.03
WARREN                10,454            10,233     0.02                  15,135            15,151     0.00
WASHINGTON            68,023            67,346     0.01                  55,415            56,491    ‐0.02
WAYNE                   9,619             9,613    0.00                  17,635            17,826    ‐0.01
WESTMORELAND         113,316           110,977     0.02                 104,155           104,594     0.00
WYOMING                 5,335             5,243    0.02                    9,620             9,603    0.00
YORK                 102,444           102,535     0.00                 147,449           149,022    ‐0.01
PENNSYLVANIA        4,172,819         4,030,797    0.04                3,280,202         3,222,286    0.02




                                                      22
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 27 of 45
The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                Appendix C
                       Data for the various voter registration methods.

      Total registration applications (both agency and non-agency sources) includes:
                                -New Registration applications
                                -Changes of address applications (out of county)
                                -Changes of name or party applications

       New registration applications (both agency and non-agency sources) includes:
                                -only apps for new voters




                                               23
                                       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 28 of 45
                                                                           COMMONWEALTH OF PENNSYLVANIA
                                                         TOTAL VOTER REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 2017



                                                                           PennDOT                                                                                                PennDOT
                In                                Rcrtmnt     VR             COA        Other                          In                                Rcrtmnt    VR              COA        Other
COUNTY NAME   Person       PennDOT    Mail        Centers    Drives       (Transfers) (Transfers)   COUNTY NAME      Person       PennDOT    Mail        Centers   Drives        (Transfers) (Transfers)
ADAMS              20         2,573      398             0        15           4,685            0   LACKAWANNA           466         3,234      999            0        120           10,889      1,919
ALLEGHENY         363        25,507     6,371            0     2,146          78,800       3,723    LANCASTER            206         9,887    3,031            0        108           32,955        177
ARMSTRONG         128         1,000      235             0        14           2,349           84   LAWRENCE                  0      1,525      495            0            0          3,715          2
BEAVER            205         2,950      544             0            3        7,860       1,293    LEBANON               74         2,805      726            0            54         8,684        139
BEDFORD            90          736       238             0            0        2,402           11   LEHIGH               288        10,057    1,918            0        356           23,099      2,075
BERKS             213        10,002     2,142            0       753          27,141         485    LUZERNE               70         5,092    1,717            0        568           16,688        190
BLAIR             155         1,799      683             0            0        6,625         948    LYCOMING             124         1,942      527            0            18         6,023        720
BRADFORD          120          991       206             0        30           2,453           37   MCKEAN                55          753       123            0            12         2,280         85
BUCKS             109        14,844     3,469            5       382          28,923         483    MERCER               100         2,207      556            0        203            5,368      1,696
BUTLER             21         3,668      687             0       138           8,623           13   MIFFLIN               86          652       212            0            1          2,050        119
CAMBRIA           122         1,742      664             0            4        7,009       1,117    MONROE               261         6,234      407            0        154            9,120          9
CAMERON            13           71           8           0            0          206           10   MONTGOMERY           177        16,386    4,423            0        598           43,044        763
CARBON                 0      1,187      506             0            2        3,375           47   MONTOUR               46          293       190            0            0          1,013          4
CENTRE             47         2,813      664             0     1,633           6,763       1,278    NORTHAMPTON          440         7,007    1,322            0        285           14,999         94
CHESTER           165        11,278     2,953            0     1,416          25,346           52   NORTHUMBERLAND        30         1,368      209            0            0          5,332          7
CLARION            86          480           86          0            1        1,565           18   PERRY                 48          772       419            0            4          2,315          1
CLEARFIELD         82         1,297      311             0            8        4,076         791    PHILADELPHIA         321        29,138    7,387            1     21,650         104,748       2,623
CLINTON            62          565       245             0            7        1,732           15   PIKE                  44         1,809      254            0            4          2,389          7
COLUMBIA           46          982       118             0            0        3,398           30   POTTER                52          313           57         0            1            828        169
CRAWFORD          104         1,061      489             0        16           3,973           19   SCHUYLKILL           214         2,041      489            0            71         6,487      1,104
CUMBERLAND        170         5,034     1,212            0       332          15,235         595    SNYDER                42          425       119            0            2          1,680        135
DAUPHIN           173         7,180     1,773            0       113          24,186           48   SOMERSET             108         1,082      306            0            16         3,444        875
DELAWARE           63        10,340     6,715            0     2,959          31,749         104    SULLIVAN              52           93           0          0            1            270          0
ELK                88          448       106             0        76           1,272         148    SUSQUEHANNA               3       789       324            0            0          1,660         43
ERIE              394         4,661     1,290            0        29          13,619           10   TIOGA                158          678       129            0            2          2,032          0
FAYETTE           201         1,925      498             0            0        5,178           29   UNION                185          625       101            0            53         1,581        122
FOREST             29           87           15          0            1          264            2   VENANGO              122         1,115      225            0            9          3,059         98
FRANKLIN          151         3,304      366             0       116           7,156           37   WARREN                63          665       113            0            0          2,343         30
FULTON            153          253           67          0            0          602            1   WASHINGTON           104         3,869      934            0            88        10,711          1
GREENE            122          629       100             0        15           1,544         299    WAYNE                 75         1,107      119            0            25         2,144        190
HUNTINGDON        146          486       159             0            1        1,487            4   WESTMORELAND         129         6,498    1,560            0        306           18,221        215
INDIANA            86         1,045      359             0            0        3,529           1    WYOMING               38           436       94            0         11            1,365        106
JEFFERSON          80           662      273             0            7        1,890         336    YORK                 352        11,175    2,227            0        169           26,785        788
JUNIATA            66      313             41            0            0       1,067           23    PENNSYLVANIA       8,606       253,985   65,703            6     35,106         713,403      26,597
              4,073   121,913         33,991         5       10,217        336,082      12,091
                                                                                                                       4,533       132,072   31,712            1     24,889         377,321      14,506




                                                                                                    24
                  Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 29 of 45
                                        COMMONWEALTH OF PENNSYLVANIA
                TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2017
                        (for more information on agency voter registration applications see page 26)




COUNTY NAME   Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5 Agency Total
ADAMS                8        0       140        2       0         2        0        0       0          152
ALLEGHENY           55       34     3,868      17        3       58       28        6        0        4,069
ARMSTRONG            0        0       190        2       0         8        3        0       0          203
BEAVER              24        6       515      53        0        2         0        0       0          600
BEDFORD              7        3        59        0       0         0        0        0       0           69
BERKS                9        7     1,488      36        0        3         4        7      21        1,575
BLAIR                7        7       259        0       0         0        0        0       0          273
BRADFORD             0        0        77        0       0         0        0        0       0           77
BUCKS                9        5       716      16        0        2         5        0       6          759
BUTLER               2        2       191        6       0         0        0        0       0          201
CAMBRIA              3        3       323        0       0         0        1        0       0          330
CAMERON              3        0        15        0       0         0        0        0       0           18
CARBON               4        0       183        0       0         6        0        0       3          196
CENTRE              10        4       123      56        0        1         0        0       2          196
CHESTER             12        8       524      14        0        5       13         7       2          585
CLARION              1        2        79      11        0        0         0        0       0           93
CLEARFIELD           9        6       225        8       6         6        0        0       0          260
CLINTON              3        0        34        0       0         0        0        0       0           37
COLUMBIA             7        1        55        0       0         1        0        1       0           65
CRAWFORD            16       27       239        0       0        7         0        0       1          290
CUMBERLAND          10        5       312        9       0        5         6        0       0          347
DAUPHIN             56       22     1,077        3       0        0         0        0       0        1,158
DELAWARE             9        8       881      47        1        3         0        0       8          957
ELK                 12        0        78        0       0        1         0        1       0           92
ERIE                45       23       811        6       0        1       14         0       0          900
FAYETTE             10        4       279        0       0        2         0        0       0          295
FOREST               0        2        19        0       0         0        0        0       0           21
FRANKLIN            24        4       215        0       0       18         0        0       0          261
FULTON               0        1        45        0       0         6        0        0       0           52
GREENE               3        5        95        0       1         2        0        2       0          108
HUNTINGDON           0        0        28        0       0         0        0        0       0           28
INDIANA              3        0        23        0       0         0        0        0       0           26




                                                        25
                   Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 30 of 45
                                    COMMONWEALTH OF PENNSYLVANIA
                TOTAL VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2017




COUNTY NAME    Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5 Agency Total
JEFFERSON             1        6       110        0       3         2        0        1       0          123
JUNIATA               0        0        49        2       0         2        0        0       0           53
LACKAWANNA            3        6       832        5       0         3      53         7       1          910
LANCASTER            59        5       986        1       0       15         0        6       2        1,074
LAWRENCE              0        0        30        0       0         0        0        0       0           30
LEBANON               3        2       213        0       0         0        0        0       0          218
LEHIGH               50       16     1,397       1        0       14        1        2       11        1,492
LUZERNE              16       19     1,245        0       0        3         0        0       1        1,284
LYCOMING              3        6       315        0       1         6        1        0       0          332
MCKEAN                0        0       108        0       0         0        0        0       0          108
MERCER               15        1       413        0       8        3         0        3       0          443
MIFFLIN               1        0        90        0       0         1        0        0       0           92
MONROE               20        3       309        0       2        4         0        0       0          338
MONTGOMERY           41       16     1,037        7       2        5       31         5      19        1,163
MONTOUR               5        1        38        2       0         0        0        0       0           46
NORTHAMPTON           1        3       648        0       0         3        8        0       9          672
NORTHUMBERLAND        1        3       129        0       4         2        0        0       0          139
PERRY                 0        1        77        0       0         0        1        0       0           79
PHILADELPHIA         25       41    13,468       3        4       48       17        0       54       13,660
PIKE                  2        5        84        0       0         1        0        0       0           92
POTTER                7        1        52        0       0         1        0        0       0           61
SCHUYLKILL            6        5       431        1      10        4         3        0       1          461
SNYDER                3        3        47      14        0        0         0        0       0           67
SOMERSET              1        5       220        0       2         2        1        0       0          231
SULLIVAN              0        0         6        0       0         0        0        0       0            6
SUSQUEHANNA           0        0        44        0       0         0        0        0       0           44
TIOGA                 0        1        88        0       0         0        0        0       0           89
UNION                 2        1        43        1       0         3        0        0       0           50
VENANGO               2        1       164        3       2         3        0        0       0          175
WARREN                3        1        86        0       0         1        0        0       0           91
WASHINGTON            0        0       339        0       0         0        0        0       0          339
WAYNE                 5        3       109        1       1         0        0        0       0          119
WESTMORELAND         20       31       743        1       1        7         6        0       3          812
WYOMING               4        1        57        0       0         0        0        0       0           62
YORK                 55       17     1,115        9       0        2         0        0       0        1,198
PENNSYLVANIA        715      393    38,288     337       51      274      196       48      144       40,446


                                                     26
                                          Case 1:20-cv-00708-CCC COMMONWEALTH
                                                                  DocumentOF35-2     Filed 07/10/20 Page 31 of 45
                                                                              PENNSYLVANIA
                                                                                   NEW REGISTRATION APPLICATIONS BY NON-AGENCY SOURCES IN 2017




                                                                                                  PennDOT                                                                                                                         PennDOT
                In                                  Online Voter     Rcrtmnt        VR              COA        Other                                In                                Online Voter   Rcrtmnt        VR              COA        Other
COUNTY NAME   Person       PennDOT     Mail         Registration     Centers       Drives        (Transfers) (Transfers)   COUNTY NAME            Person       PennDOT    Mail        Registration   Centers       Drives        (Transfers) (Transfers)
ADAMS                  6      1,409        144                376              0         12               0           0    LACKAWANNA                 145         1,378      347             1,809             0            6             0            0
ALLEGHENY            68        9,143     1,521               8,657             0         265              3         303    LANCASTER                   70         3,836      751             2,508             0            88            0            9
ARMSTRONG            25         268            69             196              0            0             0          16    LAWRENCE                        0       599       293              238              0            0             0            0
BEAVER               42         868        125                691              0            0             0           3    LEBANON                     18         1,068      174              496              0            3             0            7
BEDFORD              12         323         65                 138             0             0            0           2    LEHIGH                      70         3,401      601             1,708             0       177                0           10
BERKS                49       2,871        614               1,922             0            58            1          55    LUZERNE                     15         2,163      469             1,412             0        41                2           10
BLAIR                18         731        159                472              0            0             0            6   LYCOMING                    20          585       158              458              0            9             0            2
BRADFORD             39         435            70             221              0            5             0            5   MCKEAN                      14          323           30           183              0            0             0            1
BUCKS                23       5,247      1,026               3,805             3            98            1            8   MERCER                      15          539       120              345              0       183                0            6
BUTLER                 8      1,375        263                842              0            54            0            4   MIFFLIN                     16          181           40           114              0            0             0            0
CAMBRIA              70         704        158                480              0            0             2           5    MONROE                      84         2,708      224              654              0       108                1            0
CAMERON                5         26             0              10              0            0             0           2    MONTGOMERY                  34         4,937    1,270             5,629             0            51            1           41
CARBON                 0        433        126                320              0            0             0           0    MONTOUR                     13          115           63             85             0            0             0            0
CENTRE                 9      1,062        186               1,339             0         722              0           2    NORTHAMPTON                204         2,977      444             1,755             0            74            0            0
CHESTER              21       3,621        710               3,668             0         683              3           1    NORTHUMBERLAND              21          532       109              436              0            0             1            0
CLARION              26         154            18              93              0            0             0           2    PERRY                           9       202           69           264              0            4             0            0
CLEARFIELD           15         403            77             289              0            0             0         118    PHILADELPHIA               103        12,661    2,256             9,048             0      1,868               3          179
CLINTON              32         189            86             173              0            0             0           0    PIKE                        24         1,170      123              244              0            1             0            1
COLUMBIA             12         416            66             192              0            0             0           3    POTTER                      13          108            6             63             0            0             0            6
CRAWFORD             19         438        174                290              0            0             0          10    SCHUYLKILL                  69          586       111              505              0        46                2            0
CUMBERLAND           26       1,802        299               1,440             0         100              2         206    SNYDER                          9       147           27           100              0            0             0            0
DAUPHIN              53       2,745        457               1,683             0         66               5          21    SOMERSET                    21          342       128              277              0            4             0            0
DELAWARE               6      4,156      1,496               3,661             0         244              1           6    SULLIVAN                    15           30           0              27             0            1             0            0
ELK                  27         150            10              98              0            1             0           0    SUSQUEHANNA                     0       359       118              157              0            0             0            0
ERIE                 86       1,626        292               1,681             0         13               0           1    TIOGA                       52          312           34           140              0            1             0            0
FAYETTE              48         576        198                601              0            0             1           4    UNION                       33          245           17           134              0            0             0            0
FOREST                 9         36            3                7              0            0             0           0    VENANGO                     29          295           64           190              0            0             0            3
FRANKLIN             25       1,779        109                533              0         73               0           0    WARREN                      36          333           59             91             0            0             0            0
FULTON                 6        138            20              50              0            0             0           0    WASHINGTON                  30         1,704      338              987              0        42                0            0
GREENE               35         264            40             138              0            8             0           0    WAYNE                       16          624           28           197              0        13                0            2
HUNTINGDON           69         189            53             145              0            0             0            1   WESTMORELAND                27         1,613      365             1,639             0       185                0           28
INDIANA              45         435        143                340              0            0             0            0   WYOMING                     10           177       26               103             0             7            1            0
JEFFERSON            18         204         94                129              0            0             0            0   YORK                       109         4,386      608             2,112             0            97            1          113
JUNIATA              12           94            7             118              0            0             0            1   PENNSYLVANIA              2,308       94,946   18,348           68,906              3      5,411              31        1,203
               964          44,310     8,878             3            2,402         19              785
                                                                                                                                          1,344    50,636         9,470          0           3,009         12          418




                                                                                                                           27
                Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 32 of 45
                                      COMMONWEALTH OF PENNSYLVANIA
              NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2017
                     (for more information on agency voter registration applications, see page 29)


                                                                                                     Agency
COUNTY NAME   Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5        Total
ADAMS                2        0       56        2         0        1        0       0        0              61
ALLEGHENY           16       14      628         3        1      16         7       5        0             690
ARMSTRONG            0         0      64         0        0        2        1       0        0              67
BEAVER               9         3     156         7        0        1        0       0        0             176
BEDFORD              2         3      24         0        0        0        0       0        0              29
BERKS                4         2     322         2        0        3        1       7        6             347
BLAIR                1         4      96         0        0        0        0       0        0             101
BRADFORD             0         0      30         0        0        0        0       0        0              30
BUCKS                4         5     230         5        0        0        4       0        1             249
BUTLER               2         0      81         2        0        0        0       0        0              85
CAMBRIA              2         3      99         0        0        0        0       0        0             104
CAMERON              1         0        3        0        0        0        0       0        0               4
CARBON               2         0      51         0        0        2        0       0        1              56
CENTRE               5         3      43         1        0        0        0       0        0              52
CHESTER              7         6     159         0        0        0        4       6        1             183
CLARION              1         0      26         6        0        0        0       0        0              33
CLEARFIELD           2         3      52         0        1        1        0       0        0              59
CLINTON              0         0      12         0        0        0        0       0        0              12
COLUMBIA             5         0      35         0        0        0        0       1        0              41
CRAWFORD             8       14       79         0        0        1        0       0        0             102
CUMBERLAND           6         3      82         4        0        0        3       0        0              98
DAUPHIN             35       15      291         0        0        0        0       0        0             341
DELAWARE             4         0     157         8        0        0        0       0        2             171
ELK                  1         0      26         0        0        1        0       0        0              28
ERIE                17       10      220         1        0        1        6       0        0             255
FAYETTE              8         3      76         0        0        1        0       0        0              88
FOREST               0         2        8        0        0        0        0       0        0              10
FRANKLIN            13         3      68         0        0        5        0       0        0              89
FULTON               0         1      19         0        0        4        0       0        0              24
GREENE               2         4      36         0        1        0        0       2        0              45
HUNTINGDON           0         0        9        0        0        0        0       0        0               9
INDIANA              2         0        7        0        0        0        0       0        0               9
JEFFERSON            0         3      30         0        0        0        0       0        0              33
JUNIATA              0         0      20         0        0        1        0       0        0              21
LACKAWANNA           1         2     226         2        0        1        3       7        0             242



                                                      28
                   Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 33 of 45
                                    COMMONWEALTH OF PENNSYLVANIA
                 NEW VOTER REGISTRATION APPLICATIONS BY PUBLIC ASSISTANCE AGENCIES IN 2017




                                                                                                  Agency
COUNTY NAME    Agency A Agency B Agency C Agency D Agency 1 Agency 2 Agency 3 Agency 4 Agency 5    Total
LANCASTER            24         3      295        0        0        7        0       5        0         334
LAWRENCE              0         0       13        0        0        0        0       0        0          13
LEBANON               2         1      111        0        0        0        0       0        0         114
LEHIGH               24         7      275        0        0        5        0       1        3         315
LUZERNE               6         7      303        0        0        3        0       0        0         319
LYCOMING              0         3      106        0        0        2        0       0        0         111
MCKEAN                0         0       39        0        0        0        0       0        0          39
MERCER                6         0      101        0        7        1        0       3        0         118
MIFFLIN               0         0       34        0        0        0        0       0        0          34
MONROE               11         2      171        0        1        2        0       0        0         187
MONTGOMERY           18       11       250        1        1        2        7       2        3         295
MONTOUR               2         1       15        0        0        0        0       0        0          18
NORTHAMPTON           1         2      214        0        0        2        0       0        3         222
NORTHUMBERLAND        1         3       64        0        3        1        0       0        0          72
PERRY                 0         0       26        0        0        0        0       0        0          26
PHILADELPHIA         13         8    1,972        0        2      15         3       0        9       2,022
PIKE                  2         5       34        0        0        1        0       0        0          42
POTTER                5         0       19        0        0        0        0       0        0          24
SCHUYLKILL            2         5      137        0        3        1        2       0        0         150
SNYDER                2         1       17        0        0        0        0       0        0          20
SOMERSET              1         4       68        0        2        0        0       0        0          75
SULLIVAN              0         0        5        0        0        0        0       0        0           5
SUSQUEHANNA           0         0       14        0        0        0        0       0        0          14
TIOGA                 0         1       28        0        0        0        0       0        0          29
UNION                 0         1        9        1        0        2        0       0        0          13
VENANGO               0         0       35        1        0        0        0       0        0          36
WARREN                1         0       18        0        0        0        0       0        0          19
WASHINGTON            0         0      107        0        0        0        0       0        0         107
WAYNE                 0         2       43        0        1        0        0       0        0          46
WESTMORELAND          8       12       185        1        1        3        2       0        3         215
WYOMING               2         1       24        0        0        0        0       0        0          27
YORK                 26         6      375        3        0        1        0       0        0         411
PENNSYLVANIA        319      192     8,628      50       24       89       43       39       32       9,416




                                                    29
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 34 of 45
The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                Appendix D
           Summary of data relative to list maintenance activities in the counties.

                              List maintenance activities include:
                                  -      Mass Confirmation Mailings
                                  -      National Change of Address Program
                                  -      5 Year Notice Mailings
                                  -      PennDOT Change of Address Reports
                                  -      Address Verification Notices
                                  -      Active and Inactive Voter Registrations Cancelled




                                               30
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 35 of 45
                      COMMONWEALTH OF PENNSYLVANIA
                             VOTER REGISTRATION
                         LIST MAINTENANCE ACTIVITIES
                     MANDATED VOTER REMOVAL PROGRAMS
                                     2017



                           National Change of Address

               Notices   Returned By   Returned By       Marked    Cancelled   Cancelled
               Mailed     Individual   Post Office      InActive    Out Of      Out Of
County Name                                                         County       State
ADAMS            1,143       18             64            62          33          84
ALLEGHENY       21,442       768            597           628         416        2,243
ARMSTRONG         694        10             20            24          26          51
BEAVER           2,140       79             39            43          60          301
BEDFORD          1,052       11             33            18          24          76
BERKS            5,296       76             187           262         95          299
BLAIR            1,381       23             38            43          28          123
BRADFORD          833        31             20            23          13          116
BUCKS            8,504       243            159           161         286        1,565
BUTLER           2,535       128            75            68          103         418
CAMBRIA          1,142       17             63            91          24          109
CAMERON           78          2              1             1           2           5
CARBON            775         7             45            42          12          78
CENTRE           1,903       38             31            57          29          241
CHESTER          7,554       162            482           282         148         893
CLARION           385        65             17            75          18          38
CLEARFIELD       1,997        1             577          1,426         3          22
CLINTON           408         1             13            13          22          27
COLUMBIA          665        49             46            62          16          39
CRAWFORD         1,113        8             41            42          31          81
CUMBERLAND       3,403       63             161           173         64          308
DAUPHIN          4,321       221            126           158         101         221
DELAWARE         7,802       439            223           245         134         650
ELK               317        18              5            187         15          32
ERIE             4,154       27              8            20           6          187
FAYETTE          1,528        6              0           1,313         1           3
FOREST            64          5              2             2           1           4
FRANKLIN         2,047       36             27            33          41          249
FULTON            451        20              3            95          25          35
GREENE            459         6             17            281         10          53
HUNTINGDON        425         0             21            18           3          27
INDIANA           873         8             15            12          23          66
JEFFERSON         491         4             47            41          80          90




                                       31
Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 36 of 45
                           COMMONWEALTH OF PENNSYLVANIA
                                 VOTER REGISTRATION
                             LIST MAINTENANCE ACTIVITIES
                          MANDATED VOTER REMOVAL PROGRAMS
                                         2017

                               National Change of Address

                 Notices     Returned By   Returned By       Marked    Cancelled   Cancelled
                 Mailed       Individual   Post Office      InActive    Out Of      Out Of
County Name                                                             County       State
JUNIATA            188            2               2            5           3           4
LACKAWANNA        2,606          64              128         2,127        46          127
LANCASTER         6,978          169             560         5,121        82          414
LAWRENCE          1,080          31              26           30          31          101
LEBANON           1,762          66              37           36          67          197
LEHIGH            4,770          37              260         3,012        67          349
LUZERNE           7,462          411             344          401         76          532
LYCOMING          1,493          27              61           57          37          142
MCKEAN             485           13              48           48           6          50
MERCER            1,641           6             1,546        1,496         0           4
MIFFLIN            563            3              526          488          0           0
MONROE            2,333          162             106          89          17          248
MONTGOMERY       10,917          159             306          282         415        1,593
MONTOUR            322           17               8            8          55          40
NORTHAMPTON       3,889          33              125          150         73          415
NORTHUMBERLAND     926            2              30           30          11          48
PERRY              418           34              12           12          19          26
PHILADELPHIA     24,426          226             16           204         437        1,753
PIKE               851           32              25           48          11          91
POTTER             190            4               5            7           8          25
SCHUYLKILL        1,541          73              20           19          40          156
SNYDER             367            3              20           20          27          47
SOMERSET           790           11              28            1          20          51
SULLIVAN           54             8               1            1           1           3
SUSQUEHANNA        409           25               6           12          15          56
TIOGA              588           15              11           11           7          65
UNION              418            8               9           234         18          62
VENANGO            558            8              483          447          1           1
WARREN             526           10              19           363          4          22
WASHINGTON        2,564           0               0           33           0           0
WAYNE              583           15              27           241         19          102
WESTMORELAND      4,347          271             149          122         130         468
WYOMING            326           15               4            4           6          27
YORK              5,878          342             811          701         58          290
PENNSYLVANIA     179,624        4,892           8,962       21,861       3,700      16,243




                                           32
                                 Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 37 of 45
                                                                    COMMONWEALTH OF PENNSYLVANIA
                                                            VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                           FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                  2017




                                   Five Year Notices                                           PennDOT Changes of Address     Address Verification Notices
                                      Recipients    Recipients who    Re-
                                          who         Responded    Registered   Cancelled-    Moved                                                          Total Files
              Notices   Recipients    Responded      (Moved within   within        Re-        within   Moved Out                                              Marked
COUNTY NAME   Mailed    Who Voted      (No Move)        County)     County      Registered    County   of County     Total    Notices Mailed Responses        Inactive
ADAMS           800         5            87              6             6            9         2,227       1,002       3,229          5             0           3,564
ALLEGHENY     11,128       114          1,368           100           128          106        51,591      7,774      59,365       17,103         2,758         91,245
ARMSTRONG      1,617        29           251             14            22          18          939         560        1,499         110            4           3,124
BEAVER         1,055        10           137             3             31           5         3,416       1,331       4,747        1,358          383          5,192
BEDFORD        1,663        15           163             3             28          16         1,295        331        1,626         113            55          1,545
BERKS          2,682        7            370             12            22          19         13,639      3,661      17,300        4,123           78          16,229
BLAIR          1,159        4            196             4             9            8         3,145        718        3,863        1,421          483          4,395
BRADFORD        986         4            156             15            16           5         1,557        223        1,780         739           211          2,664
BUCKS          4,894        39           674             32           155          65         14,568      5,631      20,199         877           333          16,195
BUTLER         6,028        9            187             3             35          22         4,509       1,901       6,410        1,990          197          11,182
CAMBRIA         905         7            77              6             16          10         2,912       1,021       3,933        1,333          372          4,188
CAMERON         128         2            16              4             4            1           77          46         123           2             2            163
CARBON          523         6            45              2             4           12         1,415        805        2,220         585            61          5,093
CENTRE          815         3            63              3             19          18         3,312       1,345       4,657         622           306          5,839
CHESTER        2,329        18           186             6             48          42         11,904      4,914      16,818        5,691         1,971         19,324
CLARION         275         4            68              0             8            4          675         307         982          286            32          1,080
CLEARFIELD      566         5            47              2             4            4         1,670        588        2,258        1,106          264          3,043
CLINTON          0          0             0              0             0            0          891         404        1,295          55            3           2,366
COLUMBIA        514         13           69              3             1            5         1,535        675        2,210         597            51          2,592
CRAWFORD        617         6            81              3             11          13         1,893        635        2,528        2,054          766          4,630
CUMBERLAND       1          1             0              0             0            0         7,948       3,268      11,216         815           579          7,485
DAUPHIN        2,080        4            97              3             12          16         11,555      4,259      15,814        5,254         1,132         11,317
DELAWARE       3,561        58           248             7             50          42         14,841      6,334      21,175        8,471         2,418         22,599
ELK             265         1            43              0             5            3          624         184         808          205            49          1,064
ERIE           2,237        23           133             7             18           8         9,662       1,019      10,681        3,873         1,323         26,960
FAYETTE        1,102        13           149             1             7            7         2,370        660        3,030        1,675          628          5,702
FOREST           65         1            10              0             0            2           55          69         124           46            3            298
FRANKLIN        831         8            203             5             11           5         3,559        873        4,432        2,251          292          4,324
FULTON          157         1            35              2             4            1          319         110         429          286            58           465
GREENE          350         7            66              7             3            3          608         208         816          349           117          1,264
HUNTINGDON       0          0             0              0             0            0          714         267         981           49            24          4,189
INDIANA         565         11           77              3             11           7         1,775        732        2,507          10            0           2,950
JEFFERSON       467         11           43              2             6            3          698         452        1,150          49            46          4,750




                                                                                         33
                                     Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 38 of 45
                                                                          COMMONWEALTH OF PENNSYLVANIA
                                                                  VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                 FIVE YEAR NOTICE AND PENNDOT CHANGE OF ADDRESS
                                                                                        2017




                                      Five Year Notices                                           PennDOT Changes of Address     Address Verification Notices
                                         Recipients    Recipients who    Re-
                                             who         Responded    Registered   Cancelled-    Moved                                                          Total Files
                 Notices   Recipients    Responded      (Moved within   within        Re-        within    Moved Out                                             Marked
COUNTY NAME      Mailed    Who Voted      (No Move)        County)     County      Registered    County    of County    Total    Notices Mailed Responses        Inactive
JUNIATA            209         0            23              1              0           3          406         211         617          159            24           880
LACKAWANNA        2,055        50           264             9              32         13         5,403       1,405       6,808        2,347           3           9,253
LANCASTER         2,611        10           287             16             20         35         17,712      3,557      21,269        7,205         2,237         18,515
LAWRENCE           761         13           172             3              3           5         1,919        524        2,443         586           341          3,058
LEBANON           1,126        9            246             6              7          10         3,742       1,341       5,083        1,174           60          3,515
LEHIGH            2,500        14           265             3              5          39         10,189      4,376      14,565        4,132           2           16,161
LUZERNE          11,081       247          1,624            94            109         85         9,870       1,948      11,818        2,015          117          25,443
LYCOMING           663         9            105             2              13         11         3,137        844        3,981        1,319          155          3,209
MCKEAN              2          0             0              0              0           0          899         183        1,082         381           231           882
MERCER             769         5            72              4              8           5         2,870        660        3,530        2,217         1,729         5,181
MIFFLIN             0          0             0              0              0           0         1,117        267        1,384          91            25          2,336
MONROE            1,912        22           186             2              21         14         4,268       1,531       5,799        1,687           1           11,464
MONTGOMERY        3,617        30           393             34            109         70         19,769     10,584      30,353        7,720         2,087         27,554
MONTOUR             0          0             0              0              0           0          410          0          410           0             0           1,520
NORTHAMPTON       2,464        20           256             14             34         44         7,063       3,456      10,519          1             0           9,665
NORTHUMBERLAND      0          0             0              0              0           0         2,463        914        3,377         293            41           513
PERRY              345         4            47              0              4           9          819         589        1,408         330            63          1,934
PHILADELPHIA     81,066        18           824             46            116         205        57,961     13,201      71,162       22,252         1,752        128,905
PIKE               699         6            45              0              5           4         1,047        472        1,519         669            0           4,608
POTTER             175         5            28              4              7           1          312         151         463          159            53           638
SCHUYLKILL        1,251        25           238             7              17         14         3,162       1,087       4,249        1,236          135          4,669
SNYDER             226         5            42              1              3           4          573         363         936          236            12           782
SOMERSET           486         16           68              3              9           8         1,696        480        2,176         853            0           2,384
SULLIVAN            0          0             0              0              0           0           84          82         166           39            5            400
SUSQUEHANNA        404         5            66              5              16          4          589         278         867          297           111          1,361
TIOGA               0          0             0              0              0           0         1,102        328        1,430         264            45          2,824
UNION              221         4            35              1              9           4          821         419        1,240         336            27          1,406
VENANGO            331         0            70              2              7           5         1,434        486        1,920         507           189          1,678
WARREN             511         6            50              3              3           0         1,448        249        1,697         423            47          6,219
WASHINGTON          0          0             0              0              0           0         5,230       1,646       6,876          7             0           10,130
WAYNE              467         8            70              3              12          5          711         401        1,112         275            3           1,816
WESTMORELAND      5,785        73          1,234            28            152         66         8,792       3,163      11,955        2,723           0           19,881
WYOMING            309         5            41              1              3           4          482         330         812          290            89           371
YORK             11,794        72          1,357            50             97         47         14,329      3,427      17,756        7,038         6,168         41,177
PENNSYLVANIA     184,205     1,120         13,453          600           1,515       1,193       369,727    111,260    480,987      132,764         30,751       667,352




                                                                                            34
                                  Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 39 of 45
                                                                       COMMONWEALTH OF PENNSYLVANIA
                                                                VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                    CANCELLATION OF VOTER REGISTRATION
                                                                                     2017




                           ACTIVE VOTER REGISTRATIONS CANCELLED                                                  INACTIVE VOTER REGISTRATIONS CANCELLED
                                                VOTER              PENNDOT                                      OTHER     VOTER    PENNDOT
              VOTER'S   VOTER'S   OTHER MOVE   REMOVAL              MOVE                   VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE     RESPONSE               5 YEAR
COUNTY NAME   REQUEST    DEATH     CONFIRM     PROGRAM   CANVASS   CONFIRM   TOTAL         REQUEST    DEATH    CONFIRM   PROGRAM   CONFIRM   TO MAILING   CANVASS   NOTICE   TOTAL
ADAMS           23        642        203          31        0        951     1,850           2         50        27           7      45         0            0        6        137
ALLEGHENY       99      10,857      1,737        689        0       7,189    20,571           8       1,545      325        176      573         0           0       122      2,749
ARMSTRONG        3        406        122          25        0        520     1,076           2         88        28          24       34        9            0       22        207
BEAVER          29      1,368        226          51        0       1,235    2,909           1         115       34         128       78         0           0       28        384
BEDFORD          1        420        63           8         0        310       802           3         47         8       2,979      13         0            0       27      3,077
BERKS           21      2,794        612          93        0       3,223    6,743           1         272       113         25      366         0           0       21        798
BLAIR           14        955        161          39        0        666     1,835           8         80        22       2,403       42         1           0       10      2,566
BRADFORD        29        385        79          20         0        195       708           1         47         8          32      25         0            0       15        128
BUCKS           108      4,515       927         279        0       5,329    11,158          8         412       116      15,827     267         0           0       151     16,781
BUTLER          16      1,315        395          90        0       1,715    3,531           6         103       94        5,353     165         1           0       34       5,756
CAMBRIA         28      1,304        194          22        0        940     2,488           2         117       21        3,675      80         0           0       13      3,908
CAMERON          1        45          4           2         0        44        96            0         10         2         277       2         0            0        4        295
CARBON           4        497        115          10        0        805     1,431           0         83        44           6      106        0            0        4        243
CENTRE          47        658        990          29        0       1,262    2,986           6          54       98       15,873      92         0           0       19      16,142
CHESTER         120      3,186      1,081        125        0       4,465     8,977          8         256       155      11,647     409         0           0       47      12,522
CLARION         10        223        105          19        0        284       641           1         22        18       1,280       15         0           0        8      1,344
CLEARFIELD       7        552        101          4         0        507     1,171           1         122       36       6,629       66         0           0        5      6,859
CLINTON          0        233        107          18        0        366       724           1         35        20          11      38         0            0        4        109
COLUMBIA         6        388        241          11        0        624     1,270           1         88        33       2,200       51         0           0        0      2,373
CRAWFORD        17        500        92          298        1        560     1,468           4         84        26         927      67         2            0        8      1,118
CUMBERLAND      34      1,835        679          64        0       3,171    5,783           2         117       50         693      102         0           0        0        964
DAUPHIN         35      1,852        750          97        0       4,015    6,749           9         143       99         198      232         0           0       14        695
DELAWARE        74      4,382       1,036        105        0       5,829    11,426          15        350       158      21,134     446         0           0       51      22,154
ELK              2        232        29          11         0        166       440           3         15         9          14      19         0            0        4         64
ERIE            33      1,787        289           7        0        872     2,988           5         337       78          87      121         4           0       23        655
FAYETTE         12        917        93           2         0        578     1,602           0         99        21          66      71         1            0        7        265
FOREST           4        52         12           1         0        62        131           0          7         4          2        7         0            0        0        20
FRANKLIN        21      1,038        121          37        0        804     2,021           0          67       21         114       54         0           0       11        267
FULTON           2        107        19          28         0        102       258           0         11         5           6       6         0            0        2         30
GREENE          19        298        39           9         0        188       553           1         47         7         946      22         0            0        2      1,025
HUNTINGDON      10        251        80           3         0        253       597           0         38        20           1      18         0            0        0         77
INDIANA          8        596        389          71        0        715     1,779           2         76        55         132       16        24           0       12        317
JEFFERSON        2        324        65           6         0        398       795           1         85        25           7      41         0            0        6        165




                                                                                      35
                                     Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 40 of 45
                                                                          COMMONWEALTH OF PENNSYLVANIA
                                                                   VOTER REGISTRATION LIST MAINTENANCE ACTIVITIES
                                                                        CANCELLATION OF VOTER REGISTRATION
                                                                                        2017




                              ACTIVE VOTER REGISTRATIONS CANCELLED                                                   INACTIVE VOTER REGISTRATIONS CANCELLED
                                                   VOTER              PENNDOT                                       OTHER     VOTER    PENNDOT
                 VOTER'S   VOTER'S   OTHER MOVE   REMOVAL              MOVE                    VOTER'S   VOTER'S    MOVE     REMOVAL    MOVE     RESPONSE               5 YEAR
COUNTY NAME      REQUEST    DEATH     CONFIRM     PROGRAM   CANVASS   CONFIRM   TOTAL          REQUEST    DEATH    CONFIRM   PROGRAM   CONFIRM   TO MAILING   CANVASS   NOTICE   TOTAL
JUNIATA             4       146         28           3        0         188      369             2        26          9        303       20          0           0        0       360
LACKAWANNA          7      1,821        191         35        0        1,229    3,283             0       198        46         41       145         0           0       32       462
LANCASTER          73      3,270        524         69        0        3,228    7,164             7       296        123      16,946     344         0           0        20     17,736
LAWRENCE            6       767         84          29        0         496     1,382            11        75        11       2,636      24          0           0        3      2,760
LEBANON             9      1,008        228         57        0        1,228    2,530             7       105        40       3,552      106         1           0        6      3,817
LEHIGH             22      2,204        817         59        4        3,985    7,091             3       234        182        10       312         0           3        4       748
LUZERNE            20      2,496        366         74        0        1,702    4,658            16       478        90        118       176         2           0       103      983
LYCOMING            9       744         129         48        0         755     1,685             0        60        16         20       64          0           0       12       172
MCKEAN              6       309         36           7        0         170      528             1        37          6       1,248      15          0           0        0      1,307
MERCER              8      1,065        157          6        0         555     1,791             0       145        42         30       89          0           0       12       318
MIFFLIN             2       263         39           0        0         217      521             0        31          8          0       49          0           0        0        88
MONROE             18       994         313         61        0        1,352    2,738             4       119        63        680       151         0           0       22      1,039
MONTGOMERY         232     6,154       1,532        349       0        9,697    17,964           28       546        220      25,087     771         0           1       114     26,767
MONTOUR             2       135         118         51        0           3      309             0        19         25          3        0          0           0        0        47
NORTHAMPTON        37      1,960        653         68        0        3,266    5,984             3       146         89      11,133     124         2           0        32     11,529
NORTHUMBERLAND     11       788         199         20        0         892     1,910             0         7         6          3       13          1           0        0        30
PERRY               0       264         127         26        0         518      935             0        56         38        786       59          0           0        3       942
PHILADELPHIA       318     11,959      2,831        323       11       12,253   27,695           31       817        300      67,835     644         0           8       139     69,774
PIKE                3       376         101         16        0         429      925             0        16         30         14       37          1           0        6       104
POTTER              2       147         25          11        0         137      322             2        10          4         20        8          0           0        7        51
SCHUYLKILL         23      1,174        153         45        0         973     2,368             0       135        35       2,803       91         0           0       15      3,079
SNYDER              2       215         72          27        0         341      657             0        21         10        922       17          0           0        3       973
SOMERSET            4       651         86           1        0         401     1,143            1        100        30       3,094      73          0           0        5      3,303
SULLIVAN            0        64         26           1        0          73      164             0        15          5         17       11          0           0       14        62
SUSQUEHANNA        16       343         55          31        0         247      692             6        40          9         18       18          0           0       16       107
TIOGA               3       348         61           7        0         296      715             2        36         24          1       32          0           0        0        95
UNION              24       253         120         16        0         388      801              1        16        14         12       30          0           0        9        82
VENANGO             6       454         75           9        0         414      958             1        51         24       1,377      70          0           0        8      1,531
WARREN             11       369         45           4        0         203      632             1        89         23          1       42          0           0        1       157
WASHINGTON         12      1,737        368         12        0        1,514    3,643             2       256         81        51       102         0           0        9       501
WAYNE               1       411         107         18        0         361      898             0        25         18         35       40          0           0       11       129
WESTMORELAND       68      2,847        491         117       0        2,818    6,341             7       466        145       161       288         0           0       135     1,202
WYOMING             0       217         53          11        0         325      606             0         2          0          8        5          0           0        2        17
YORK               61      2,782        581         64        0        2,987    6,475            13       569        203       113       359         0           0       88      1,345
PENNSYLVANIA      1,859    93,649      21,947      3,979      16      101,984   223,434          251     10,264     3,749    231,957    8,018       49          12      1,511    255,811




                                                                                          36
       Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 41 of 45
        The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                        Appendix E
                    A summary of data for “motor voter” applications by political party.

      This information is provided directly by the contract vendor who processes the application for the
Department and PennDOT. These statistics relate to the number of individuals who applied to register to
vote at a photo license center. The total number of applications provided by the contracted vendor may
differ from the counties’ total applications received from PennDOT for a variety of reasons, including not
                  having been received by the counties until the next reporting period.




                                                       37
                    Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 42 of 45
                                             COMMONWEALTH OF PENNSYLVANIA
                                     VOTER REGISTRATION APPLICATIONS BY POLITICAL PARTY
                                           RECEIVED AT PENNDOT LICENSE CENTERS
                                                           2017
County Name   Democratic   Republican     Other      Total   County Name    Democratic    Republican   Other     Total
ADAMS            609         1,221          692      2,522   LACKAWANNA       1,371         1,055       800      3,226
ALLEGHENY       11,002       5,989         5,710    22,701   LANCASTER        3,108         3,848      2,868     9,824
ARMSTRONG        267          585           237      1,089   LAWRENCE          528           647        346      1,521
BEAVER          1,008        1,156          733      2,897   LEBANON           859          1,183       736      2,778
BEDFORD          136          436           156       728    LEHIGH           4,052         2,483      2,551     9,086
BERKS           3,548        2,595         2,341     8,484   LUZERNE          2,020         1,797      1,254     5,071
BLAIR            448          887           465      1,800   LYCOMING          528           903        501      1,932
BRADFORD         205          527           255       987    McKEAN            168           360        217       745
BUCKS           5,213        4,500         3,934    13,647   MERCER            724           792        498      2,014
BUTLER           912         1,813          894      3,619   MIFFLIN           150           370        147       667
CAMBRIA          466          818           387      1,671   MONROE           2,511         1,476      1,610     5,597
CAMERON           15           36            22        73    MONTGOMERY       6,822         4,404      4,138    15,364
CARBON           351          489           327      1,167   MONTOUR           125           178         94       397
CENTRE          1,056         954           772      2,782   NORTHAMPTON      2,735         2,153      2,116     7,004
CHESTER         3,952        3,453         3,002    10,407   NORTHUMBERLAND    332           563        356      1,251
CLARION          110          223           132       465    PERRY             154           407        201       762
CLEARFIELD       324          661           304      1,289   PHILADELPHIA     18,380        3,530      6,593    28,503
CLINTON          152          281           133       566    PIKE              487           727        591      1,805
COLUMBIA         272          441           252       965    POTTER             46           191         66       303
CRAWFORD         276          549           301      1,126   SCHUYLKILL        549           945        541      2,035
CUMBERLAND      1,486        2,014         1,475     4,975   SNYDER            107           200        116       423
DAUPHIN         2,547        1,871         1,692     6,110   SOMERSET          257           634        219      1,110
DELAWARE        4,618        3,038         2,441    10,097   SULLIVAN           21            49         22        92
ELK              122          217            99       438    SUSQUEHANNA       170           426        181       777
ERIE            1,824        1,588         1,162     4,574   TIOGA             129           365        179       673
FAYETTE          903         1,019          516      2,438   UNION             159           274        177       610
FOREST            16           54            17        87    VENANGO           251           457        202       910
FRANKLIN         733         1,636          945      3,314   WARREN            155           286        208       649
FULTON            32          176            48       256    WASHINGTON       1,072         1,535       818      3,425
GREENE           226          269           143       638    WAYNE             293           515        286      1,094
HUNTINGDON       141          321           139       601    WESTMORELAND     2,051         2,773      1,365     6,189
INDIANA          283          517           251      1,051   WYOMING           111           220        103       434
JEFFERSON        141          382           137       660    YORK             2,897         4,132      2,746     9,775
JUNIATA           65          168            70       303    PENNSYLVANIA     96,781        80,762     63,030   240,573



                                                             38
    Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 43 of 45
      The Administration of Voter Registration in Pennsylvania - 2017 Report to the General Assembly




                                      Appendix F
  Summary of the Department’s efforts to comply with the National Voter Registration Act of 1993.

  The charts illustrate the voter registration activity at the agency level on a monthly basis. Included
are the number of registration offers that were made and the number of offers that were declined.




                                                     39
                                   Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 44 of 45
                                                     COMMONWEALTH OF PENNSYLVANIA
                                      SUMMARY OF VOTER REGISTRATIONS OFFERED FROM PREFERENCE FORM
                                                        DATA FROM NVRA AGENCIES
                                                                  2017


                                       County                                                        Special               Para-
                WIC         D.A.       MH/ID           CAO          COOC     C&Y      HC     SSHE    Ed. Prg.   AAA       Transit   Total
January         19,610        2,358       4,596        316,446         204      187     51       6          0    12,981     1,735     358,174
February        17,806        1,549       3,890        273,292         192      137     37       6          3    12,431     1,761     311,104
March           19,942        1,914       3,970        312,622         296      204     49       4          1    14,184     1,856     355,042
April           17,290        1,668       3,795        266,241         370      186     38       8          5    12,805     1,560     303,966
May             19,089        1,727       3,779        266,867         506      152     43       5          8    14,838     1,579     308,593
June            18,542          565       4,181        295,184         490      191     41       1          1    14,030     1,731     334,957
July            17,782          318       4,360        258,062         432       97     33       0          0    12,968     1,623     295,675
August          21,436          292       4,384        267,159         268      148     42      16          0     8,768     1,711     304,224
September       19,616          282       4,158        248,651         562      220     38       0          2    13,084     1,745     288,358
October         19,616          213       4,158        248,651         399      212     41       3          2    14,303     1,959     289,557
November        18,428          291       3,742        263,743         104      556      6       5          0    12,822     1,854     301,551
December        16,104        1,217       3,686        266,343         210      270     36       0          0    12,116     1,668     301,650
Total          225,261       12,394      48,699      3,283,261       4,033    2,560    455      54         22   155,330    20,782   3,752,851




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                              40
                                   Case 1:20-cv-00708-CCC Document 35-2 Filed 07/10/20 Page 45 of 45
                                                     COMMONWEALTH OF PENNSYLVANIA
                                      SUMMARY OF VOTER REGISTRATIONS DECLINED FROM PREFERENCE FORM
                                                        DATA FROM NVRA AGENCIES
                                                                  2017


                                       County                                                         Special               Para-
                WIC         D.A.       MH/ID           CAO          COOC     C&Y      HC     SSHE     Ed. Prg.   AAA       Transit    Total
January         19,133        1,713       4,112          62,448        315      130     52       87          0     9,298        191      97,479
February        17,388        1,575       3,511          49,640        304      110     40       22          3     8,919        211      81,723
March           19,501        1,842       3,643          55,155        460      140     55       15          1    10,194        191      91,197
April           16,941        1,686       3,495          49,177        584      135     37        9          4     9,201        201      81,470
May             18,653        1,739       3,491          52,874        822      109     45        9          7    10,996        232      88,977
June            18,101          708       3,786          54,543        783      132     41        3          1     9,978        185      88,261
July            17,361          273       4,029          52,384        416       78     37        0          0     7,200        213      81,991
August          20,968          285       3,873          58,631        416      103     44        6          0     6,115        224      90,665
September       19,100          277       3,769          59,102        944      197     35        0          2     9,266        180      92,872
October         19,100          214       3,769          59,102        652      190     42       22          2    10,069        204      93,366
November        17,939          369       3,401          56,722        146      533      8       11          0     9,013        215      88,357
December        15,736        1,051       3,387          52,351        333      240     42        4          2     8,469        164      81,779
Total          219,921       11,732      44,266         662,129      6,175    2,097    478      188         22   108,718      2,411   1,058,137




WIC - Women, Infants and Children
D.A. - Disability Agencies
County MH/ID - County Mental Health and Intellectual Disabilities
CAO - County Assistance Offices
COOC - Clerk of Orphan's Court
C&Y - County Children and Youth Offices
HC - Health Care facilities
SSHE - State System of Higher Education
Special Ed. Program - Bureau of Special Education
AAA - Area Agencies on Aging




                                                                              41
